--------------------------------------------------------------------------------

Exhibit 10.2
CONSULTING AND NON-COMPETE AGREEMENT DATED JUNE 1, 2009
BY AND BETWEEN SALISBURY AND JOHN F. PEROTTI


CONSULTING AND NON-COMPETE AGREEMENT


This Consulting and Non-Compete Agreement (hereinafter the “Agreement”) dated
June 1, 2009, is made by and between John F. Perotti (hereinafter “Mr. Perotti”)
and Salisbury Bancorp, Inc. (the “Company”) and Salisbury Bank and Trust Company
(the “Bank”) (collectively, “Salisbury”), in light of the following
circumstances:


WHEREAS, Mr. Perotti is employed by the Bank as its Chairman and Chief Executive
Officer and serves in such capacity of its parent corporation, Salisbury Bancorp
Inc., and has loyally and capably served the Bank for more than 35 years and has
served the Company since its inception;


WHEREAS, the Bank and Company are deeply appreciative of his many years of
valuable service; and


WHEREAS, to facilitate the smooth transition in the management of Salisbury and
to maximize the retention of the customers and goodwill which Mr. Perotti
brought to Salisbury over his career of service, Salisbury wishes to secure Mr.
Perotti’s continued assistance to the Bank and the Company as a consultant
without unreasonably infringing on his retirement plans;


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, Mr. Perotti and the Bank, each acting of their own free will, hereby
agree as follows:


1.           As previously disclosed by the Company, Mr. Perotti has indicated
that he will retire June 8, 2009 and, upon his retirement, resign any titles he
may hold as an officer or employee of Salisbury effective June 8, 2009.  Upon
his retirement, Mr. Perotti shall be eligible to receive such retirement
benefits in accordance with the provisions of the retirement plans and programs
maintained by the Bank in which he has been participating.  Mr. Perotti shall be
entitled to all vested benefits, including any benefits vested that accrue prior
to his retirement date.  As of this date, such vested benefits are summarized on
Exhibit A to this Agreement.


2.           Mr. Perotti agrees that from June 9, 2009, through December 31,
2011, Mr. Perotti will make himself reasonably available at times mutually
agreeable to Mr. Perotti and Salisbury to provide consulting services to
Salisbury as may be reasonably requested by Salisbury in order to facilitate the
smooth transition of management for Salisbury and assist Salisbury in the
resolution of strategic objectives and customer relationships.  Mr. Perotti
shall generally not be required to devote more than twenty (20) hours on average
per month to his duties hereunder.  Salisbury will pay Mr. Perotti for
consulting services rendered during the term of this Agreement.  Payments shall
be made in the amount of $7,637.41 on the first day of each month commencing
July 1, 2009, and ending February 1, 2012.  During 2009 and 2010, Salisbury will
reimburse Mr. Perotti for ordinary and necessary expenses incurred in connection
with participation on Salisbury’s behalf at the Connecticut Bankers Association
and Connecticut Community Bankers Association Annual Meetings, so long as such
expenses are consistent with Salisbury’s policy and do not exceed an aggregate
of $12,000.


3.           The Bank agrees to allow Mr. Perotti and Mrs. Shirley Perotti to
remain in its group health insurance plan and to provide them coverage under
such plan at the same percentage of contribution Mr. Perotti would have paid if
he had remained actively employed, to the extent permitted by the plan.  Mr. and
Mrs. Perotti shall remain eligible for such coverage until Mr. Perotti reaches
age 65 and, thereafter, for the period, if any, specified by COBRA.


4.           With the exception of the benefits described in Exhibit A of this
Agreement and the payments and benefits described in this Agreement, Mr. Perotti
expressly acknowledges that he is not entitled to any payments, benefits or
compensation, in any form for any reason, from Salisbury.


5.           Mr. Perotti agrees to execute the Form of Release attached as
Exhibit B to this Agreement.


6.           Mr. Perotti and Salisbury shall cooperate in the orderly transfer
of Mr. Perotti’s professional responsibilities, business files and personal
possessions, so that his duties and responsibilities are completed or passed on
to other Salisbury personnel by June 8, 2009.  Mr. Perotti’s retirement shall
not terminate his membership on the Boards of Directors of either the Company or
the Bank, which shall be governed by the respective Bylaws of the Company and
the Bank, and applicable law.


7.           Salisbury and Mr. Perotti expressly acknowledge that they will not
make any claim or demand against the other except as otherwise provided in this
Agreement and each of them hereby waives any rights any of them may now have or
may hereafter have or claim to have, based upon any alleged oral alteration,
amendment, modification or any other alleged change in this Agreement;  that the
validity, effect and operation of this Agreement shall be determined by the laws
of the State of Connecticut; and that there is no written or oral understanding
or agreement between them as to the subject matter of this Agreement that is not
recited herein.

 
 

--------------------------------------------------------------------------------

 



8.           Except as provided otherwise in this Agreement, if any of the
provisions, terms or clauses of this Agreement are declared illegal,
unenforceable or ineffective in a legal forum or by operation of law, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.


9.           Mr. Perotti affirmatively states that he has had an opportunity to
consult with competent counsel before executing this Agreement and the Exhibits
hereto; that he has a full understanding of the contents of this Agreement and
the Exhibits hereto and the effects thereof; that with specific reference to his
release of any and all claims under the Age Discrimination in Employment Act, 29
U.S.C. §§621 et. seq. he was afforded up to twenty-one (21) days to consider
this Agreement; and that if he signs this Agreement and the Exhibits hereto
prior to the expiration of such twenty-one (21) days, he does so voluntarily and
of his own free will.


10.           Should either party commence or prosecute any action or proceeding
contrary to the provisions of this Agreement, such party agrees to indemnify the
other party for all costs, including court costs and reasonable attorneys’ fees,
incurred by the other party in the defense of such action or in establishing or
maintaining the application or validity of this Agreement or the provisions
thereof, to the extent allowed by applicable law.


11.           This Agreement shall not become effective or enforceable until
seven (7) days following its execution by Mr. Perotti.  Prior to the end of this
seven (7) day period, Mr. Perotti may revoke his assent to this Agreement by
written notice to Richard J. Cantele, Jr., President of Salisbury.


12.           (a)           Mr. Perotti recognizes and agrees that in the course
of his employment with Salisbury, he had been exposed to confidential
information concerning Salisbury including, but not limited to, existing and
contemplated products, trade secrets, formulas, compilations, business and
financial methods or practices, strategic plans, pricing, marketing,
merchandising and selling techniques and information, customer lists, supplier
lists and confidential information relating to policies and/or business
strategies (hereinafter referred to as “Confidential Information”).  Mr. Perotti
agrees that all such Confidential Information is and shall forever remain the
sole property of Salisbury.  Mr. Perotti shall keep all such Confidential
Information strictly confidential, and he shall not disclose to any third party
in any manner, either directly or indirectly, any of such Confidential
Information at any time for any purpose.  Further, Mr. Perotti shall not use, in
any manner, either directly or indirectly, any of such Confidential Information
for his own benefit, for the benefit of any third party, or for any other
purpose at any time.


(b)           Mr. Perotti acknowledges and agrees that, for a thirty-two (32)
month consulting period and a period of twelve (12) months thereafter (such
forty-four (44) month period shall be referred to as the “Non-Compete Period”)
without the prior written consent of the Bank, Mr. Perotti may not directly or
indirectly be employed by or provide consulting services of any kind to any
other depository institution (or an affiliate of same) that maintains one or
more offices in Litchfield County, Connecticut, Berkshire County, Massachusetts,
or Dutchess or Columbia Counties, New York (the “Non-Compete
Area”).  Furthermore, Mr. Perotti acknowledges and agrees that during the
Non-Compete Period he will not directly or indirectly solicit or recruit any of
Salisbury’s employees to leave employment with Salisbury.  Mr. Perotti also
acknowledges and agrees that during the Non-Compete Period, he will not directly
or indirectly solicit or service any client or customer or prospective client or
customer of Salisbury to become a client or customer of any other depository
institution that maintains one or more offices the Non-Compete Area.


(c)           Mr. Perotti understands and agrees that violation by him of any
portion of this Section 12 may cause Salisbury to suffer immediate, substantial
and irreparable injury, and will be a sufficient basis to award injunctive
relief and monetary damages to Salisbury without affecting the remainder of this
Agreement.


13.           The Change in Control Agreement between Mr. Perotti and Salisbury
shall expire effective June 8, 2009.  This Section shall be deemed to be an
amendment pursuant to the provisions of such Change in Control Agreement.


14.           No payments or benefits specified in this Agreement shall be
construed to be a payment for departure from a company for any reason or
otherwise constitute prohibited compensation pursuant to Section 111 of the
American Recovery and Reinvestment Act of 2009 (the “Act”) or regulations or
standards adopted pursuant thereto, it being the intention of the parties to
facilitate the retirement of Mr. Perotti as contemplated and publicly announced
prior to the enactment of the Act and to provide for Mr. Perotti’s continued
service to the Company through this Consulting and Non-Compete Agreement.


IN WITNESS WHEREOF, the aforementioned parties, intending to be legally bound
hereby, have executed this Agreement on the date(s) set forth below.


JOHN F. PEROTTI

 
 

--------------------------------------------------------------------------------

 
 
/s/ John F. Perotti
   
Date:   June 1, 2009
John F. Perotti
                           
STATE OF CONNECTICUT
:
       
:
ss: Lakeville
June 1, 2009
COUNTY OF LITCHFIELD:
 
     



Personally appeared John F. Perotti, signer of the foregoing Agreement, and
acknowledged the same to be his free act and deed before me.
 

     
/s/ Lana J. Morrison
     
Notary Public
         
SALISBURY BANK AND TRUST COMPANY
                           
/s/ Richard J. Cantele, Jr.
   
Date:  June 1, 2009
Richard J. Cantele, Jr.
       
Its: President
                           
STATE OF CONNECTICUT
:
       
:
ss:  Lakeville
June 1, 2009
COUNTY OF LITCHFIELD:
       



Personally appeared Richard J. Cantele, Jr., President of Salisbury Bank and
Trust Company, signer of the foregoing Agreement, and acknowledged the same to
be his free act and deed on behalf of himself and Salisbury Bank and Trust
Company.
 

     
/s/ Lana J. Morrison
     
Notary Public
         
SALISBURY BANCORP, INC.
                           
/s/ Richard J. Cantele, Jr.
   
Date:  June 1, 2009
Richard J. Cantele, Jr.
       
Its: President
                           
STATE OF CONNECTICUT
:
       
:
ss:  Lakeville
June 1, 2009
COUNTY OF LITCHFIELD:
       



Personally appeared Richard J. Cantele, Jr., President of Salisbury Bancorp,
Inc., signer of the foregoing Agreement, and acknowledged the same to be his
free act and deed on behalf of himself and Salisbury Bancorp, Inc.
 

  /s/ Lana J. Morrison   Notary Public

 
EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

SUMMARY OF BENEFITS


Mr. Perotti shall be entitled to receive his retirement benefit pursuant to the
Retirement Plans of Salisbury Bank and Trust Company and Salisbury Bancorp,
Inc., including the following benefits summarized below.  Such summaries are
subject to and qualified by the terms of the actual Plan documents:


 
·
Benefits vested as of June 8, 2009 under the Profit Sharing Plan.  No
contributions shall be made after such date.



 
·
Benefits vested as of June 8, 2009 under the Defined Contribution Plan
(401k).  No contributions shall be made after such date.



 
·
Benefits vested as of June 8, 2009 under the Defined Benefit Plan (Pension) to
be distributed pursuant to the Pension distribution options available at that
time.



 
·
The Bank agrees to allow Mr. Perotti and Mrs. Shirley Perotti to remain in its
group health insurance plan and to provide them coverage under such plan at the
same percentage of contribution Mr. Perotti would have paid if he had remained
actively employed, to the extent permitted by the plan.  Mr. and Mrs. Perotti
shall remain eligible for such coverage until Mr. Perotti reaches age 65 and,
thereafter, for the period, if any, specified by COBRA.



 
·
A group term life insurance policy with a death benefit of $50,000.  The premium
to be paid by the Bank through Mr. Perotti’s 65th birthday.



 
·
Benefits pursuant to the Bank-owned Life Insurance Agreement pursuant to the
Salisbury Bank and Trust Company Group Term Carve-out Plan with respect to Mr.
Perotti dated June 20, 2003, as amended.



 
·
Benefits vested pursuant to the SERP Agreement dated June 29, 1994.



EXHIBIT B


RELEASE


For and in consideration of the benefits described in the attached Consulting
and Non-Compete Agreement dated June 1, 2009 to which this Release is an Exhibit
(collectively, the “Agreement”), Mr. John F. Perotti, for himself, and for his
heirs, executors, administrators, successors and assigns, knowingly releases and
forever discharges the Bank, its parent corporation, and all of their past,
present and future directors, officers, agents and employees, from any and all
claims, demands, obligations, damages, liabilities and causes of action, known
or unknown, in law or in equity, including but not limited to claims and causes
of action for wrongful discharge, tort, defamation, breach of any contract
whether express or implied, misrepresentation, breach of the duty of good faith
and fair dealing, the negligent or intentional infliction of emotional distress,
and causes of action and claims under the Connecticut Workers’ Compensation Act,
Conn. Gen. Stat. §§ 31-275 et. seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§2000e et. seq., the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, et.
seq., Section 1983 of the Civil Rights Act, 42 U.S.C. §1983, the Connecticut
Discriminatory Practices Act, Conn. Gen. Stat. §§46a-58 et. seq., the Americans
with Disabilities Act, 42 U.S.C. §§12101 et. seq., the Age Discrimination in
Employment Act, 29 U.S.C. §§621 et. seq., the Employee Retirement Income
Security Act, 29 U.S.C. §§ 1132, et seq., the Family and Medical Leave Act of
1993, 29 U.S.C. §§ 2601 et seq., the Connecticut Family and Medical Leave Act,
Conn. Gen. Stat. §§ 31-51kk, et seq., the Fair Credit Reporting Act, 15 U.S.C.
§§ 1681, et seq., the Connecticut Whistle Blowers’ Act, Conn. Gen. Stat.
§31-51m, the provisions of the Connecticut General Statutes concerning the
payment of wages (Conn. Gen. Stat. §§31-58 et seq. and Conn. Gen. Stat. §§31-70
et seq.), the Fair Labor Standards Act, 29 U.S.C. §§201 et seq., and all other
federal, state and local laws, ordinances or regulations, which Mr. Perotti now
has or ever had from the beginning of the world to the date of these presents
against the Bank or its parent corporation, for any losses, injuries or damages
(including but not limited to back pay, liquidated, compensatory or punitive
damages, attorneys’ fees and litigation costs), resulting from and/or arising
out of or in any way connected with Mr. Perotti’s employment by the Bank or its
parent corporation or his retirement from such employment.  This Release does
not, in any way, preclude Mr. Perotti from enforcing the provisions of the
Agreement, however, in the event that a breach occurs.


IN WITNESS WHEREOF, the aforementioned parties, intending to be legally bound
hereby, have executed this Agreement on the date(s) set forth below.


JOHN F. PEROTTI




/s/ John F. Perotti
Date:  June 1, 2009
John F. Perotti
 



STATE OF CONNECTICUT :

 
 

--------------------------------------------------------------------------------

 
 

 
:
ss:  Lakeville
 
June 1, 2009
COUNTY OF LITCHFIELD:
       



Personally appeared John F. Perotti, signer of the foregoing Agreement, and
acknowledged the same to be his free act and deed before me.



     
/s/ Lana J. Morrison
     
Notary Public
                   
SALISBURY BANK AND TRUST COMPANY
                           
/s/ Richard J. Cantele, Jr.
   
Date:  June 1, 2009
Richard J. Cantele, Jr.
       
Its: President
                 
STATE OF CONNECTICUT
:
       
:
ss:  Lakeville
June 1, 2009
COUNTY OF LITCHFIELD:
       



Personally appeared Richard J. Cantele, Jr., President of Salisbury Bank and
Trust Company, signer of the foregoing Agreement, and acknowledged the same to
be his free act and deed on behalf of himself and Salisbury Bank and Trust
Company.



     
/s/ Lana J. Morrison
     
Notary Public
                   
SALISBURY BANCORP, INC.
                           
/s/ Richard J. Cantele, Jr.
   
Date:  June 1, 2009
Richard J. Cantele, Jr.
       
Its: President
                 
STATE OF CONNECTICUT
:
       
:
ss:  Lakeville
June 1, 2009
COUNTY OF LITCHFIELD:
       



Personally appeared Richard J. Cantele, Jr., President of Salisbury Bancorp,
Inc., signer of the foregoing Agreement, and acknowledged the same to be his
free act and deed on behalf of himself and Salisbury Bancorp, Inc.
 

 
/s/ Lana J. Morrison
 
Notary Public

 
 

--------------------------------------------------------------------------------